869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jonathan MILLER, Defendant-Appellant.
No. 89-1031.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1989.

Before MERRITT and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Review of the papers before the court indicates that on April 21, 1988, appellant, Jonathan Miller, pleaded guilty to various mail fraud offenses and was sentenced to a term of five years imprisonment.  Thereafter, with the assistance of his court-appointed counsel, appellant challenged the validity of that sentence by filing a motion to reduce sentence pursuant to 28 U.S.C. Sec. 2255.  During the pendency of that motion, appellant's attorney sought permission for leave to withdraw as counsel, a request which the district court granted by order entered December 15, 1988.  Appellant subsequently filed this appeal.


3
This panel concludes that the appeal must be dismissed for want of jurisdiction.  In particular, an order granting an attorney's motion for leave to withdraw as counsel simply is not a final order immediately appealable under 28 U.S.C. Sec. 1291.   Cf. Flanagan v. United States, 465 U.S. 259, 270 (1984);  United States v. Tosh, 733 F.2d 422, 423 (6th Cir.1984).  Rather, review of the district court's decision in that regard must be obtained in the context of any appeal from the final order or judgment disposing of the case on the merits.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for want of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.